Citation Nr: 1202644	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  00-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected diabetes mellitus and herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on honorable active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a hearing before the Board in April 2006.

In an August 2010 decision, the Board denied the Veteran's claims for service connection for hepatitis B and C. The Veteran appealed the Board decision denying entitlement to service connection for hepatitis C, to include as secondary to service-connected diabetes mellitus and herbicide exposure to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an October 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Partial Remand.  The Joint Motion for Partial Remand did not disturb the Board's August 2010 denial of entitlement to service connection for hepatitis B, to include as secondary to service-connected diabetes mellitus and herbicide exposure.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The parties to the Joint Motion for Partial Remand determined that the Board did not consider whether the Veteran's statements concerning exposure to blood during service in Vietnam were credible and whether the Veteran participated in combat against the enemy.  

The law allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. § 1154(b).   However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical-nexus evidence.  They only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

The evidence of record shows that the Veteran served in the Republic of Vietnam and his unit encountered numerous enemy attacks and suffered numerous casualties.  The Board therefore has accepted his account of his claimed in service occurrences, including exposure to blood on bodies while assisting in moving bodies in Pleiku, Vietnam.  Therefore, the Veteran should be afforded a VA examination during which the examiner should consider his statements regarding exposure to blood while in service.  

VA outpatient treatment records dated through March 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated since March 2010.  Any other records identified by the Veteran should also be obtained.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a detailed history regarding the onset of pertinent symptomatology.  The examiner should also consider the Veteran's statements regarding exposure to blood during his service in the Republic of Vietnam.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hepatitis C was incurred in service, to include during any exposure to blood while assisting in moving bodies in Pleiku, Vietnam.  Any risk factors that lead to any conclusion of a relationship to military service should be specifically identified.  The examiner should reconcile the opinion with the prior opinions of record, including the August 2006, April 2008, and August 2008 VA opinions.  The rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


